[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

Exhibit 10.10

 

 

AGREEMENT TO TERMINATE CLA

 

BETWEEN 

 

MONOSOL RX, LLC

 

AND 

 

KEMPHARM, INC.

 

DATED AS OF MARCH 20, 2012

 

 

--------------------------------------------------------------------------------

 

 

Agreement to Terminate CLA

Between

MONOSOL, RX and KemPharm,

 

This Agreement to Terminate CLA (“Agreement”), dated as of March 20, 2012 (the
“Effective Date”), is between KemPharm, Inc., an Iowa corporation with its
principal offices at 7 Hawkeye Drive, Suite 103, North Liberty, Iowa 52317
(“KemPharm”), and MonoSol Rx, LLC, a Delaware limited liability company with its
principal offices at 30 Technology Drive, Warren, New Jersey, 07059 (“MSRx”).

 

RECITALS:

 

WHEREAS, KemPharm and MSRx entered into that certain Collaboration and License
Agreement dated April 20, 2011 (the “CLA”);

 

WHEREAS, Shire LLC, a Kentucky limited liability company (“Shire”), has
prosecuted, and KemPharm and Travis C. Mickle (“Mickle”) have defended, an
action in the United States District Court for the Western District of Virginia
Roanoke Division (the “Court”) captioned Shire LLC v. Travis C. Mickle Ph.D. et.
al., No. 7:10-cv-00434 (SGW) (PMS) (W.D. Va.) (the “Shire Litigation”); 

 

WHEREAS, KemPharm, Mickle and Shire have entered into a binding letter of intent
dated as of February 9, 2010 (the “Shire LOI”), wherein Shire and KemPharm
agree, among other things, that (a) Shire and KemPharm shall enter into a joint
stipulation of dismissal, dismissing with prejudice all claims and counterclaims
relating to the Shire Litigation, and (b) Shire shall acquire for the monetary
and nonmonetary consideration set forth in the Shire LOI the assets specifically
identified in section 1 of Exhibit A of the Shire LOI, including, without
limitation, KP106 and KemPharm’s other amphetamine amino acid conjugate
products, all inventory of such conjugate products, and all of KemPharm’s
intellectual property related to such conjugate products; and

 

WHEREAS, the obligations of Shire and KemPharm to consummate the transactions
set forth in the Shire LOI are subject to the condition that, within sixty (60)
days following the date of the Shire LOI, MSRx executes the Release and Consent
in the form attached hereto as Exhibit A (the “Shire Release”);

 

WHEREAS, MSRx is willing to execute the Shire Release in accordance with and
subject to the terms and conditions set forth in this Agreement; and

 

WHEREAS, KemPharm and MSRx desire to terminate the CLA in accordance with the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the covenants, terms and conditions set
forth in this Agreement, the receipt and sufficiency of which the Parties hereby
acknowledge, MSRx and KemPharm agree as follows:

 

1
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

ARTICLE 1

Definitions

 

As used herein, the following terms shall have the following meanings:

 

1.1 “Affiliate” of a Party hereto means any entity which controls, is controlled
by or is under common control with, such Party. For purposes of this definition,
a Party shall be deemed to control another entity if it owns or controls,
directly or indirectly, at least fifty percent (50%) of the voting equity of
another entity (or other comparable ownership interest for an entity other than
a corporation) or if it has management control of the other entity. Any
reference in this Agreement to a Party shall include the Affiliates of that
Party (unless the context requires otherwise).

 

1.2 “Agent” has the meaning provided in Section 5.1.

 

1.3 “Agreement” means this Agreement to Terminate CLA.

 

1.4 “Arising Product” means one or more pharmaceutical products in any dosage
form for any indication relating to KP415 including products based upon,
incorporating or manufactured from any IP or technology included in or stemming
from KP415.

 

1.5 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

1.6 “Change of Control” means the occurrence after the Effective Date, in one or
a series of transactions, of any of the following: (i) any person (as such term
is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”)), acting alone or in concert
with others, assumes or otherwise gains, directly or indirectly, beneficial
ownership (as defined in Rule 13d-3 of the Exchange Act) of securities
representing 50% or more of the combined voting power of the then outstanding
securities of KemPharm and/or its Affiliates or its or their successors; (ii)
any merger, consolidation, security exchange, division, or sale or other
disposition of all or substantially all of the assets of KemPharm and/or its
Affiliates or its or their successors or any other transaction in which KemPharm
and/or its Affiliates or its or their successors become the subsidiary of
another company which is consummated or approved by the equity holders of
KemPharm and/or its Affiliates or its or their successors; and (iii) any
approval by the equity holders of KemPharm and/or its Affiliates or its or their
successors of a plan of liquidation. Notwithstanding the forgoing, a Change of
Control shall not include a spin-off by KemPharm of assets including, without
limitation, its rights and interests in KP415, to a wholly-owned subsidiary of
KemPharm or the distribution of securities of such subsidiary to KemPharm’s
securities holders in accordance with section 355 of the Internal Revenue Code
of 1986, as amended, so long as each of the following conditions are met: (i)
such subsidiary agrees in a writing in a form reasonably acceptable to [*] to
assume all of the obligations, representations, warranties and covenants of
KemPharm under this Agreement upon the consummation of such transaction and (ii)
no value (including, without limitation, any cash, securities or other property)
is received by any of KemPharm, such subsidiary being spun-off or other
Affiliate or any of its or their security holders other than the securities of
such subsidiary in such spin-off which are being issued in such spin-off (a “355
Spin-Off Transaction”).

 

2
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

1.7 “CLA” has the meaning set forth in the Recitals to this Agreement;

 

1.8 “Claims” means any and all causes of action, charges, complaints, actions,
suits, proceedings, hearings, investigations, allegations, demands and claims of
any kind.

 

1.9 “Commercialize” or “Commercialization” means the marketing, promoting,
distributing, offering for sale and selling, licensing, or otherwise realizing
Value from or in connection with an Arising Product(s), and conducting clinical
studies after Approval, if necessary and required. When used as a verb,
Commercialize means to engage in Commercialization.

 

1.10 “Confidential Information” means or includes any and all Proprietary
Information exchanged between the Parties or their representatives prior to the
Effective Date under the provisions of the CLA or in contemplation of the
transactions contemplated thereby or on or subsequent to the Effective Date
under the provisions of this Agreement or in contemplation of the transactions
contemplated hereby.

 

1.11 “Direct Claim” has the meaning provided in Section 8.3(F).

 

1.12 “Disclosing Party” has the meaning provided in Section 5.1.

 

1.13 “Effective Date” has the meaning set forth in the Preamble to this
Agreement.

 

1.14 “Indemnitee” has the meaning provided in Section 8.2.

 

1.15 “Indemnitor” has the meaning provided in Section 8.2.

 

1.16 “Intellectual Property” or simply “IP” means or includes Patent Rights,
Know-How, copyrights, trademarks, mask works, data, other forms of intellectual
property, Confidential Information and Proprietary Information.

 

1.17 “KemPharm” has the meaning set forth in the preamble to this Agreement.

 

1.18 “KemPharm Sale Price” means the aggregate consideration and/or other Value
actually received at any time in a KemPharm Sale Transaction from the acquiring
Third Party(ies) by KemPharm and its Affiliates, and/or their respective equity
holders (including, without limitation, the aggregate of any and all amounts
received for any options, warrants or convertible securities, dividends,
distributions, deferred, contingent, earn-outs, restrictive covenants, license
(including under sublicenses), milestone, and Royalties payments, engagement
fees and all other payments similar to any of the foregoing).

 

1.19 “KemPharm Sale Transaction” means a bona fide transaction (or a series of
related bona fide transactions) between one or more Third Parties and KemPharm
and/or its Affiliates, and/or their respective equity holders, pursuant to which
there occurs a Change of Control, which transaction(s) includes KemPharm’s
rights and interests in KP415. Notwithstanding the forgoing, a KemPharm Sale
Transaction shall not include a 355 Spin-off Transaction by KemPharm.

 

3
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

1.20 “Know-How” means any unpatented technical information, know-how, show how
and materials including, without limitation, all biological, chemical,
pharmacological, toxicological, clinical, assay and other information, data,
discoveries, inventions, improvements, processes, formula and trade secrets,
patentable or otherwise.

 

1.21 “KP415” means (i) the molecule(s) involved in the covalent conjugation of
methylphenidate (or methylpheny(piperidin-2-yl) acetate) currently referred to
as KP415, and any and all [*] thereof, and (ii) any and all other [*], and any
and all [*] thereof. KP415 is not restricted to indication, dosage, use or
territory, all of which are covered under this definition.

 

1.22 “Losses” means any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including, without limitation, court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented out-of-pocket costs and expenses incurred in
complying with any judgments, orders, decrees, stipulations and injunctions that
arise from or relate to a Claim of a Third Party.

 

1.23 “Material Changes to the Shire LOI” means, with respect to any of the Shire
Definitive Settlement Documents, any term or condition which either (a)
modifies, limits or affects, in any manner, the monetary benefits required to be
provided by Shire under the Shire LOI or any other rights of MSRx under the
Shire LOI and/or this Agreement, (b) creates a risk of a potential Claim by
Shire or any of its Affiliates against MSRx or any of its Affiliates or
successors or assigns, or any of its or their respective officers, directors,
managers, members, shareholders, employees, agents and representatives
(collectively, the “MSRx Parties”) or increases a material risk of such a
potential Claim against any of the MSRx Parties in a manner that is not
contemplated in the Shire LOI, or (c) in any way conveys, grants, or otherwise
effects any of MSRx’s rights or interests in or to MSRx’s Intellectual Property.

 

1.24 “Mickle” has the meaning set forth in the Recitals to this Agreement.

 

1.25 “MSRx” has the meaning set forth in the preamble to this Agreement.

 

1.26 “Net Revenues” means the amount of money, net of any sums paid to MSRx
pursuant to any supply or manufacturing agreement or otherwise for the
manufacture of KP415, which either Party or both Parties earn or receive at any
time from the Commercialization of KP415 or otherwise from the exploitation of
any licenses granted for the development and/or commercialization of KP415
(including, without limitation, monies which continue to be earned under such
licenses after the expiration or termination of this Agreement and whether or
not fully developed or Commercialized and all payments for upfront license
payments, milestone events, Royalties, engagement fees and similar payments
under sublicenses), less any applicable value added tax, sales tax or
withholding tax or other deduction required by applicable law.

 

4
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

1.27 “Party” means either KemPharm or MSRx, and “Parties” means both KemPharm
and MSRx.

 

1.28 “Patent Rights” means all existing patents and patent applications and all
patent applications hereafter filed, including any continuations,
continuations-in-part, divisions, or any substitute applications, any patent
issued with respect to any such patent applications, any reissue,
re-examination, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing, or as applicable portions thereof or
individual claims therein.

 

1.29 “Program Sale Transaction” means a transaction (or a series of
transactions), other than a Third Party License or KemPharm Sale Transaction,
pursuant to which one or more Third Parties purchases and/or acquires (alone or
with other assets, rights or interests) KemPharm’s and MSRx’s respective rights
and interests in and to KP415 or other transaction (or a series of transactions)
at any time involving the monetization (including, without limitation, the
issuance of any securities) of KP415 whether or not at the time of any such
transaction or monetization event KP415 is fully developed or Commercialized. A
KemPharm Sale Transaction does not constitute a “Program Sale Transaction.”
Notwithstanding the forgoing, a Program Sale Transaction shall not include a 355
Spin-off Transaction by KemPharm.

 

1.30 “Proprietary Information” means or includes information or data owned or
licensed by a Party that such Party treats as proprietary and confidential
including, but not limited to, data, documents, trade secrets, methods,
processes, techniques, and scientific and business information.

 

1.31 “Receiving Party” has the meaning provided in Section 5.1.

 

1.32 “Royalty” means monies or other consideration paid by either Party to the
other Party or to either or both of the Parties by a Third Party Licensee on
sales of KP415 and/or Arising Products in any country of the world.

 

1.33 “Shire” has the meaning set forth in the Recitals to this Agreement.

 

1.34 “Shire Closing” means the closing of the transactions contemplated under
the Shire LOI in accordance with the terms of the Shire LOI or, if elected by
KemPharm in accordance with Section 2.2, in accordance with the Shire Definitive
Settlement Documents.

 

1.35 “Shire Definitive Settlement Documents” means any settlement agreement
and/or asset purchase agreement or other documents entered into by and between
KemPharm and Shire which contain the terms and conditions set forth in the Shire
LOI and such other and additional terms and conditions of the transaction
contemplated in the Shire LOI.

 

1.36 “Shire Litigation” has the meaning set forth in the Recitals to this
Agreement.

 

5
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

1.37 “Shire LOI” has the meaning set forth in the Recitals to this Agreement.

 

1.38 “Shire Release” has the meaning set forth in the Recitals to this
Agreement.

 

1.39 “Shire Payment” has the meaning set forth in Section 2.3 below.

 

1.40 “Third Party” means any person or entity other than either Party or its
Affiliates.

 

1.41 “Third Party Claim” has the meaning provided in Section 8.2.

 

1.42 “Third Party License” means a license by either or both of the Parties to a
Third Party granting development, Commercialization and/or other exploitation
rights with respect to KP415 or any Arising Product.

 

1.43 “Third Party Licensee” means a Third Party which is granted development,
Commercialization and/or other exploitation rights under a Third Party License,
including the Third Party’s sublicensees, if any.

 

1.44 “Value” means value which is associated with KP415 and/or any Arising
Product received by either or both Parties (excluding sums paid to MSRx pursuant
to any supply or manufacturing agreement or otherwise for the manufacture of
KP415 and/or any Arising Product), including, by way of illustration, without
limitation: the purchase price and other net consideration actually received at
any time under a Program Sale Transaction; Net Revenues received by either
Party; payments received from a Third Party License (such as, without
limitation, upfront license payments, milestone payments, Royalties, engagement
fees, discontinuance or standstill payments and similar payments under
sublicenses); that portion of the KemPharm Sale Price attributable to KP415 in
accordance with Section 4.2 below; and other transactions involving the
monetization (including, without limitation, the issuance of securities (other
than a 355 Spin-Off Transaction), options, warrants or convertible securities,
dividends, distributions, and deferred, contingent, earn-outs, and restrictive
covenants payments); whether or not KP415 is fully developed or Commercialized
at the time of calculation of such value and covering KP415 in any dosage form
for any application or indication anywhere in the world.

 

ARTICLE 2

EXECUTION OF SHIRE RELEASE; CONSUMMATION OF THE SHIRE LOI 

 

2.1 Execution of Shire Release. Simultaneous with the Shire Closing, and the
receipt of payment by MSRx of the amount payable to MSRx in accordance with
Section 2.3 below, MSRx shall execute and deliver to KemPharm the Shire Release
in the form attached hereto as Exhibit A.

 

2.2 Consummation of the Shire LOI. Following the execution of this Agreement,
KemPharm shall close upon the transactions provided in the Shire LOI; provided,
however, that KemPhann, in its discretion, may negotiate, execute and close upon
Shire Definitive Settlement Documents. In the event KemPharm and Shire agree
upon final drafts of Shire Definitive Settlement Documents, KemPhann shall
provide to MSRx a copy of such final drafts at least three (3) Business Days
prior to the Shire Closing. In furtherance of the Shire Closing, MSRx shall
deliver to KemPharm or directly to Shire within three (3) Business Days after
the date of the Shire Closing the complete inventory in MSRx’s possession of any
KP106 active pharmaceutical ingredient as of such date and a certificate signed
by MSRx acknowledging that any KP106 manufactured in any dosage form in MSRx’s
possession as of such date has been destroyed.

 

6
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

2.3 Shire Payment. Upon the Shire Closing, out of the single one-time payment of
$22,000,000 (the “Shire Payment”) to be paid by Shire thereunder, KemPharm shall
arrange for $[*] of the $22,000,000 to be paid directly by Shire via bank
transfer to MSRx consistent with wiring instructions given by MSRx to KemPharm.
Such payment of $[*] to MSRx shall be inclusive of any portion of the
$22,000,000 Shire Payment which MSRx is due under the CLA for a “Program Sale
Transaction” (as defined under the CLA). MSRx shall have no right or Claim under
this Agreement or the CLA to any portion of the aforementioned $22,000,000 Shire
Payment except for the aforementioned $[*] sum.

 

2.4 MSRx’s Revocation Rights. In the event that KemPharm negotiates final drafts
of Shire Settlement Documents, then KemPharm shall provide a copy of such final
drafts in accordance with Section 2.2 hereof. If the Shire Settlement Documents
include any Material Changes to the Shire LOI, then MSRx shall have the
following right to revoke this Agreement: by no later than 5:00 P.M. E.S.T. on
the third (3rd) Business Day following the date on which MSRx receives a copy of
such final signed or unsigned drafts of the Shire Settlement Documents, MSRx may
deliver written notice to KemPharm which states that the Shire Definitive
Settlement Documents includes Material Changes to the Shire LOI, describes in
reasonable detail the Material Changes to the Shire LOI and declares that MSRx
is revoking this Agreement. Such revocation shall be effective immediately upon
KemPharm’s receipt of the notice required herein. In addition to the foregoing,
MSRx shall have the right to revoke this Agreement by written notice to KemPhann
under either of the following events: (i) KemPharm shall have failed to deliver
to MSRx a written notice that the Shire Closing has occurred within thirty (30)
days after the Effective Date, or (ii) MSRx shall not have received its share of
the Shire Payment in accordance with Section 2.3 above or the Shire Release
executed by Shire. In the event that MSRx revokes this Agreement in accordance
with this Section 2.4, then each of the following shall terminate effective
simultaneous with such revocation: (i) MSRx’s right to receive the payment
provided under Section 2.3, (ii) the termination of the CLA pursuant to Article
3 (and the CLA shall be reinstated automatically thereon in full force and
effect and all of the rights and obligations of the Parties under the CLA shall
continue and survive); and (iii) MSRx’s rights and interest in KP415 under
Article 4.

 

ARTICLE 3

TERMINATION OF THE CLA

 

3.1 Termination of the CLA. Subject to the terms and conditions of this
Agreement, including, without limitation, the revocation rights of MSRx under
Section 2.4, the CLA shall terminate upon the Shire Closing and payment to MSRx
of the amount due under Section 2.3 above. Upon termination of the CLA pursuant
to this Section 3.1, no rights or obligations of either Party under the CLA
shall survive the termination. The Parties acknowledge and agree that, following
the assignment to Shire of the “Acquired Assets” (as defined under the Shire
LOI), there are no remaining “Arising Technology,” “Arising Patents” or “Arising
IP” as those terms are defined in the CLA. Except as otherwise provided in
Section 2.2 with respect to inventory and manufactured KP106, following the
termination of the CLA, each Party shall promptly transfer to the other Party,
at the other Party’s cost, or destroy at the other Party’s written request, all
relevant records and materials in its possession or control containing
Confidential Information of

 

7
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

the other Party; provided, however, that each Party may keep one archival copy
of the Confidential Information of the other Party in the legal department files
of such Party or its legal representative in accordance with the provisions of
Article 5 below. Subject to the terms and conditions of this Agreement,
including, without limitation, the revocation rights of MSRx under Section 2.4,
each Party hereby forever releases and discharges the other Party and each of
the other Party’s officers, directors, shareholders, members, managers,
employees and agents from any and all Claims, known or suspected by the
releasing Party as of the date of Shire Closing, at law or in equity, arising
from or related to the CLA. Nothing in this Section 3.1 shall limit, impair or
affect any of the rights of the Parties under this Agreement and no Party shall
be deemed to release, waive or discharge any of its rights or remedies under
this Agreement or at law or in equity with respect to the transactions
contemplated under this Agreement.

 

ARTICLE 4

GRANT OF INTEREST IN KP415

 

4.1 Division of Value Generally. Subject to the terms and conditions set forth
in this Agreement, the Parties acknowledge and agree that MSRx shall have the
right to receive an amount equal to ten percent (10.0%) of any and all Value.
Upon the occurrence of a Program Sale Transaction or KemPharm Sale Transaction,
the Value to be paid to MSRx (or the amount to be deposited in escrow in
accordance with Section 4.2, as the case may be) shall be paid to MSRx (or the
escrow agent, as the case may be) directly out of the closing proceeds and any
other consideration (and post-closing proceeds and/or other consideration, if
any) of such Program Sale Transaction or KemPharm Sale Transaction
simultaneously with and when each payment by such Third Party is made to
KemPharm or any of its Affiliates, and/or any of their respective equity
holders, of any and all such proceeds or the delivery of other consideration
therefore whenever made. KemPharm shall arrange in the agreement for a Program
Sale Transaction or KemPharm Sale Transaction that payment of such Value to MSRx
(or the amount to be deposited in escrow pursuant to Section 4.2, as the case
may be) shall be made by wire transfer of immediately available funds to an
account designated by MSRx (or to the escrow agent, as the case may be), and the
delivery of such other consideration representing any such Value (or the amount
to be deposited in escrow pursuant to Section 4.2, as the case may be) shall be
made to the address of MSRx set forth in this Agreement or as otherwise
designated by MSRx (or to the escrow agent, as the case may be). In the event
that MSRx is properly paid in full all of its share under this Agreement of the
Value of a Program Sale Transaction or KemPharm Sale Price directly by the Third
Party purchaser in such Program Sale Transaction or KemPharm Sale Transaction
out of the proceeds thereof in accordance with this Article 4, MSRx shall have
no right to make a Claim against KemPharm for KemPharm’s share of the Value
received from such Third Party purchaser out of the proceeds of such Program
Sale Transaction or KemPharm Sale Transaction, as the case may be.

 

4.2 KemPharm Sale Transaction. If KemPharm or an Affiliate holding rights, title
or interests in or to KP415 enters into a KemPharm Sale Transaction, then such
transaction shall include MSRx’s rights and interests in and to KP415; provided
that MSRx shall be paid its share of the Value of the KemPharm Sale Price. The
KemPharm Sale Price shall constitute Value to the extent that the KemPharm Sale
Price is attributable, in whole or in part, to any of KemPharm’s or an
Affiliate’s rights, title or interests in or to KP415. Upon proper payment of
such Value to MSRx in connection with a KemPharm Sale Transaction, MSRx’s rights
and interests in and to KP415 shall be terminated unless after the consummation
of such KemPharm Sale Transaction KemPharm or

 

8
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

any of its Affiliates, and/or any of their respective equity holders, retains
directly or indirectly any rights, title or interests in and to KP415, in which
event such rights and interests of MSRx shall continue and survive the
consummation of such KemPharm Sale Transaction and MSRx shall be paid its share
of the Value of the KemPharm Sale Price with respect to such KemPharm Sale
Transaction. The interests of MSRx which shall survive pursuant to the foregoing
sentence shall be limited to the extent of the remaining interest in KemPharm
and its Affiliates held by their respective equity holders, including future
Value payments made to such equity holders and Value received by such equity
holders in any subsequent transactions including, without limitation, any
Program Sale Transactions and any KemPharm Sale Transactions. KemPharm or the
Affiliate who is a party to the KemPharm Sale Transaction shall provide to MSRx
written notice of its intent to enter into a KemPharm Sale Transaction, which
notice shall specify the consideration and purchase price to be paid to
KemPharm, its Affiliates and/or their respective equity holders in such KemPharm
Sale Transaction. Such notice shall be delivered to MSRx as soon as reasonably
practicable, but in no event later than five (5) Business Days after the
execution of any agreement contemplating such KemPharm Sale Transaction and no
later than ninety (90) days prior to the consummation of such KemPharm Sale
Transaction. If the Parties cannot agree on the determination of the Value
contained within a KemPharm Sale Price within ten (10) days of such notice by
KemPharm to MSRx, then such Value shall be determined by an independent
valuation expert selected by mutual written agreement of the Parties. In the
event that the Parties are unable to mutually agree upon the selection of an
independent valuation expert within five (5) Business Days of the expiration of
such ten-day period, then such Value shall be determined in accordance with the
following procedures: Each of the Parties shall select its own independent
valuation expert and pay all costs associated with its own valuation expert. The
two independent valuation experts shall prepare a written determination of such
Value within three (3) months of selection. If the determination of the two
valuation experts vary by [*] or less, the Parties shall accept as final and
binding the average of the determination by the two independent valuation
experts as the Value attributed in such KemPharm Sale Transaction. If the
results of the foregoing two determinations vary by more than [*], then the two
valuation experts shall select a third independent valuation expert to prepare
its own valuation of the Value attributed to such KemPharm Sale Transaction. The
third valuation expert will, at a minimum, evaluate the valuations of the first
two valuation experts and conduct its own analyses as necessary to support its
own valuation. The three independent valuation experts shall agree to comply
with this schedule of performance before accepting appointment. The Parties
shall accept as final and binding the average of the determinations by the three
independent valuation experts as the Value attributed in such KemPharm Sale
Transaction. The Parties agree that each independent valuation expert engaged
for the purposes of determining Value pursuant to this Section 4.2 shall be at
least a partner or director of a nationally recognized appraisal firm, which may
be an investment banking firm, a certified public accounting firm, or any other
firm that performs appraisal and valuation services in the pharmaceutical
industry. The Parties agree that any and all costs associated with the first
(and, if applicable, the third) valuation expert and its valuation determination
shall be paid equally by MSRx and KemPharm. The Parties also agree that the
Value shall be equal to a percentage of the KemPharm Sale Price, which
percentage shall be proportionate to the value of KemPharm’s and/or its
Affiliate’s rights, title or interests in KP415 expressed as a percentage of the
aggregate value of the overall portfolio of tangible and intangible assets as a
going concern that are included within the KemPharm Sale Transaction. For the
sake of clarity, each individual asset of KemPharm or its Affiliates included
within the

 

9
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

KemPharm Sale Transaction, including KP415, shall be assigned a percentage that
represents each individual asset’s relative contribution to the KemPharm Sale
Price, such that the Value in question to be shared by the Parties shall be
clearly defined and distinct from all other assets solely owned by KemPharm
and/or its Affiliates. The Parties also agree that any valuation shall be
conducted in accordance with the terms set forth generally in Exhibit B. The
Parties agree that, in the event that such valuation determination is not made
prior to the scheduled closing of the KemPharm Sale Transaction despite the
Parties acting in good faith and with reasonable diligence to obtain such
valuation determination in accordance with this Section 4.2, KemPharm shall have
the right to close the KemPharm Sale Transaction on or after the schedule
closing date; provided, however, that [*] of the KemPharm Sale Price shall be
deposited into an escrow account out of the proceeds or other consideration paid
under the KemPharm Sale Transaction and released upon completion of the
determination of Value in accordance with this Section 4.2. The agent of the
aforementioned escrow account shall be mutually agreed upon in writing by the
Parties, who shall be instructed to distribute the escrowed proceeds and
consideration upon completion of the Value determination in such proportions as
shall correctly pay MSRx its share of the Value of the KemPharm Sale Price, and
the remaining balance shall be paid to KemPharm (or to its Affiliates as
instructed by KemPharm). In the event that the share of the Value upon
completion of the Value determination exceeds the amount held in such escrow,
KemPharm or its Affiliates shall pay to MSRx within five (5) days of such
determination the difference between the share of the Value determined in
accordance with this Section 4.2 and the amount in escrow.

 

4.3 Limitation on MSRx’s Rights to KP415. Except as otherwise expressly provided
in this Article 4, MSRx shall have no rights or interest in or to KP415.
Further, KemPharm shall have no obligations to MSRx to take any actions to
develop or Commercialize KP415. Moreover, MSRx acknowledges the option to
purchase KP415 which is granted to Shire under the Shire LOI, which, if such
option is exercised by Shire under the Shire LOI, shall be deemed to be a
Program Sale Transaction and MSRx shall be entitled to its share of Value with
respect thereto under Section 4.1.

 

ARTICLE 5

CONFIDENTIAL INFORMATION

 

5.1 Confidential Information. Each of the Parties (“Receiving Party”) shall keep
all Confidential Information received from the other Party (“Disclosing Party”)
with the same degree of care it maintains the confidentiality of its own
Confidential Information, which in no event shall be less than a reasonable
degree of care. The Receiving Party shall not use such Confidential Information
for any purpose other than in performance of this Agreement or disclose the same
to any other Third Party other than to such of its employees, directors,
officers, representatives, consultants, and agents (collectively, an “Agent”)
who have a need to know such Confidential Information to implement the terms of
this Agreement or enforce its rights under this Agreement, or to a Third Party
Licensee. A Receiving Party shall advise any Agent or Third Party Licensee who
receives such Confidential Information of the confidential nature thereof and of
the obligations contained in this Agreement relating thereto. Upon termination
of this Agreement, the Receiving Party shall use Commercially Reasonable Efforts
to return or destroy all documents, tapes or other media containing Confidential
Information of the Disclosing Party that remain in the Receiving Party’s or its
Agents’ possession, except that the Receiving Party may keep one (1) archival
copy of the Confidential Information in the legal department files of

 

10
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

the Receiving Party or its outside counsel. Such archival copy shall be deemed
to be the property of the Disclosing Party, and shall continue to be subject to
the provisions of this Section 5.1. The above restrictions set forth in this
Section 5.1 on the use and disclosure of Confidential Information shall not
apply to any information which (a) is already known to the Receiving Party at
the time of disclosure by the Disclosing Party, as demonstrated by competent
proof (other than as a result of prior disclosure under any agreement between
the Parties with respect to confidentiality), (b) is or becomes generally
available to the public other than through any act or omission of the Receiving
Party in breach of this Agreement, (c) is acquired by the Receiving Party from a
Third Party who is not directly or indirectly under an obligation of
confidentiality to the Disclosing Party with respect to same, or (d) is
developed independently by the Receiving Party without use, direct or indirect,
of Confidential Information. In addition, nothing in this Article 5 shall be
interpreted to limit the ability of either Party to disclose its own
Confidential Information to any other Person on such terms and subject to such
conditions as it deems advisable or appropriate.

 

A specific item of Confidential Information shall not be covered or deemed to be
covered by the foregoing exclusions merely because a general category of
information containing such specific item is within the scope of such
exclusions. Notwithstanding anything in this Agreement to the contrary, in the
event the Receiving Party becomes, or anticipates that it may become, legally
compelled to disclose any of the Confidential Information, the Receiving Party
will provide the Disclosing Party with prompt notice so that the Disclosing
Party may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement. If a full protective order or
other appropriate remedy is not obtained, the Receiving Party will disclose only
that portion of the Confidential Information which it remains legally compelled
to disclose, and will exercise its reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Confidential
Information.

 

If any portion of the Confidential Information falls into one of the above
exceptions, the remainder of the information shall continue to be subject to the
requirements of the Agreement. Further, Confidential Information shall not be
deemed within the foregoing exceptions if such Confidential Information: (i) is
specific and merely embraced by more general information in the public domain or
in the receiving party’s possession; or (ii) is a combination which might be
pieced together so as to reconstruct such Confidential Information from multiple
sources, none of which show the whole combination, the principles of operation
and/or method of use.

 

5.2 Permitted Disclosure and Use. Notwithstanding Section 5.1, a Party may use
and disclose Confidential Information belonging to the other Party only to the
extent such use and/or disclosure is reasonably necessary to perform its
obligations under this Agreement or comply with applicable laws or the
regulations of any government authority or any security exchange on which its
shares or those of any group company are, or in the process of being, listed. If
a Party deems it necessary to disclose Confidential Information of the other
Party pursuant to this Section 5.2, such Party shall where lawful to do so give
such reasonable advance notice of such disclosure, to the other Party as it is
able to do to permit such other Party to object to such disclosure or to take
measures to ensure confidential treatment of Confidential Information that is
being disclosed.

 

11
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

5.3 Public Announcements; Press Release. Except as may be expressly permitted
under this Section 5.3 or required by applicable laws or the regulations of any
security exchange on which its shares or those of any group company are listed
or in the process of being listed, neither Party will make any public
announcement of any information regarding the existence, terms or conditions of
this Agreement without the prior written approval of the Parties. Once any
written statement is approved for disclosure by the other Party or information
is otherwise made public in accordance with this Section 5.3, either Party may
make a subsequent public disclosure of the contents of such statement without
further approval of the other Party. Nothing in the foregoing, however, shall
prohibit a Party from making such disclosures as may be necessary or reasonably
appropriate in order to comply with applicable law or any rule or regulation of
any nationally recognized securities exchange; in such event, however, the Party
making the disclosure shall use good faith efforts to consult with the other
Party prior to such disclosure and consider in good faith such other Party’s
proposed modifications and, where applicable, shall request confidential
treatment to the extent available.

 

5.4 Confidentiality of this Agreement. The terms of this Agreement shall be
Confidential Information of each Party and, as such, shall be subject to the
provisions of this Article 5. 

 

5.5 Confidentiality of Shire LOI. The existence and terms of the Shire LOI and
any Shire Definitive Settlement Documents shall be Confidential Information
subject to the provisions of this Article 5. MSRx shall not make any disclosure
to the public or any Third Party (other than to its employees, officers,
directors, members, managers, legal counsel and financial advisors) regarding
the transactions contemplated by the Shire LOI or any Shire Definitive
Settlement Documents or the terms and conditions thereof except to the limited
extent that KemPharm is permitted to do so under the Shire LOI and/or the Shire
Definitive Settlement Documents.

 

5.6 Intellectual Property of MSRx. KemPharm acknowledges and agrees, for itself
and its Affiliates, that neither it nor any of its Affiliates shall have any
rights, title or interests in, and shall not, and shall not permit others to,
misappropriate, use, disclose or otherwise exploit, any Intellectual Property of
MSRx in its or their possession or control, notwithstanding anything to the
contrary contained in this Agreement or the Shire LOI (or the Shire Definitive
Settlement Documents, if applicable) or the transactions contemplated hereunder
or thereunder, or as a result of the disclosure or delivery to Shire or any of
its Affiliates of any data, materials, reports or documents containing any
Intellectual Property of MSRx required pursuant to the Shire LOI (or the Shire
Definitive Settlement Documents, if applicable). KemPharm acknowledges and
agrees that nothing contained in this Agreement, the Shire LOI (or the Shire
Definitive Settlement Documents, if applicable) or the transactions contemplated
hereunder or thereunder shall constitute or be construed as creating an express
or implied grant of any rights, title, interests or licenses to KemPharm or
Shire or their respective Affiliates of the Intellectual Property of MSRx and
KemPharm hereby agrees to irrevocably waive, and agrees not to assert, any claim
that KemPharm or any of its Affiliates has any rights, title or interests in or
license to any of MSRx’s Intellectual Property.

 

5.7 Equitable Remedies. Each Party specifically recognizes that any breach by it
of this Article 5 may cause irreparable injury to the other Party and that
actual damages may be difficult to ascertain and, in any event, may be
inadequate. Accordingly (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), each Party agrees that in the event of any such breach, the other
Party shall be entitled to seek injunctive relief and such other legal and
equitable remedies as may be available.

 

12
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

5.8 Survival. The obligations and prohibitions contained in this Article 5 shall
survive the expiration or termination of this Agreement for a period of [*]
years thereafter; provided, however, that Confidential Information which is a
trade secret of the Disclosing Party if disclosed in writing or, if disclosed
orally and confirmed within thirty (30) days in writing as being a trade secret
of the Disclosing Party, shall be maintained in secret until such time as it no
longer qualifies as a trade secret or until such time as Disclosing Party
advises Receiving Party in writing that such information is no longer a trade
secret.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS OF KEMPHARM 

 

KemPharm represents, warrants and covenants to MSRx as of the Effective Date
that:

 

6.1 Existence. KemPharm (a) is a company duly organized, validly existing, and
in good standing under the laws of the State of Iowa; (b) is duly qualified as
an entity and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, where the failure to be so qualified would have a material
adverse effect on its financial condition or its ability to perform its
obligations under this Agreement; and (c) has the requisite power and authority
to execute, deliver, grant and perform the covenants and transactions
contemplated in this Agreement.

 

6.2 Authority. The execution, delivery and performance of this Agreement by
KemPharm and all instruments and documents to be delivered by KemPharm hereunder
(a) have been duly authorized by all necessary or proper action; (b) do not
conflict with any provision of the charter documents of KemPharm; (c) will not
violate any applicable law or regulation or any order or decree of any court or
governmental authority having jurisdiction over KemPhann where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement; and (d) will not violate or conflict with any terms of any
indenture, mortgage, deed of trust, lease, agreement, or other instrument to
which KemPharm is a party, or by which KemPharm or any of its property is bound,
which violation or conflict would have a material adverse effect on its
financial condition or on its ability to perform its obligations under this
Agreement.

 

6.3 Binding Effect. This Agreement has been duly executed and delivered by
KemPharm and constitutes a legal, valid and binding obligation of KemPharm,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws generally applicable to creditors’
rights; and (b) judicial discretion in the availability of equitable relief.

 

6.4 Existence of Claims. As of the time of the Agreement, KemPharm has not
received notice, whether written or oral, from any Third Party of any, and knows
of no facts or circumstances which would lead to any, Claim asserting the
invalidity, misuse, unregisterability or unenforceability of any of its patents,
or challenging its right to use or ownership of any of its patent rights or
Know-How, or making any adverse Claim of ownership thereof, or asserting that

 

13
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

any trade secrets or other intellectual property rights of such Third Party
would be misappropriated by KP415, or that any issued patent of such Third Party
in the Territory would be infringed by KP415 or the manufacture, distribution,
marketing or sale of the Arising Product(s) in the Territory.

 

6.5 IP Rights. To the best of its knowledge, KemPharm owns or has licenses to
all of its patent rights, Know-How and all other Intellectual Property,
Confidential Information, Proprietary Information of any nature whatsoever
provided by it to MSRx under this Agreement or otherwise relating to the
development and/or Commercialization of KP415, and it owns or has licenses to
such Intellectual Property free and clear of all liens, Claims and encumbrances
and free of all royalty or similar payment obligations to any Third Party,
except such liens, Claims, encumbrances and obligations as will not have a
material adverse effect on the other Party’s rights under this Agreement.

 

6.6 Shire LOI. As of the Effective Date, none of KemPharm or any of KemPharm’s
Affiliates, Mickle or any equity holders, employees, officers, or directors of
KemPhann or any of KemPharm’s Affiliates (i) are party to any agreements with
Shire or any of Shire’s Affiliates other than the Shire LOI; (ii) are
negotiating any agreements with Shire or any of Shire’s Affiliates other than
the Shire Definitive Settlement Documents; or (iii) shall receive at any time
for the transfer of the “Acquired Assets” (as defined in the Shire LOI) or the
settlement of any Claim between Shire and any of them any consideration or Value
other than KemPharm’s share of the Shire Payment in accordance with Section 2.3
above and the express non-monetary consideration covered under the covenants,
terms and conditions set forth in the Shire LOI (except for reasonable
consulting fees payable to Mickle, not in excess of industry standards, for
consulting services described in Section 12 of the Shire LOI). If KemPharm or
any of KemPharm’s Affiliates, Mickle or any equity holders, employees, officers,
or directors of KemPharm or any of KemPharm’s Affiliates enters into any
agreement or similar transaction, directly or indirectly, with Shire or any of
Shire’s Affiliates after the Effective Date (other than the Shire LOI or the
Shire Definitive Settlement Documents, if applicable) involving the exchange or
issuance of consideration to KemPharm or any of KemPharm’s Affiliates, Mickle or
any equity holders, employees, officers, or directors of KemPhann or any of
KemPharm’s Affiliates for any securities, assets, property or rights in any IP
of KemPharm or its Affiliates which includes Value which should have been paid
to MSRx under the CLA (with the defined term “Value” having such meaning under
the CLA as it relates to KP106) or under this Agreement, MSRx shall be entitled
to receive its share of such Value directly from Shire and/or its Affiliates
which are a party to such agreement or transaction, and MSRx shall have such
additional rights and remedies under this Agreement and available to MSRx at law
or in equity. For the sake of clarity and not in limitation of the generality of
the foregoing, if such agreement or transaction relates in any way to KP106,
MSRx shall receive [*] of the aggregate of such Value and, if such agreement or
transaction relates in any way to KP415, MSRx shall receive ten percent (10.0%)
of the aggregate of such Value. The manner of payment of such Value to MSRx
under this Section 6.6 shall be as set forth in Article 4 of this Agreement. In
furtherance of the foregoing rights of MSRx, during the [*] period after the
Effective Date, KemPhann shall provide to MSRx written notice of its or any of
its Affiliates’ intent to enter into any agreement or transaction, directly or
indirectly, with Shire or any of its Affiliates after the Effective Date (other
than the Shire LOI and the Shire Definitive Settlement Documents, if applicable)
as soon as practicable but in no event later than five (5) Business Days after
the execution of any agreement or letter of intent or similar document and no
later than

 

14
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

ninety (90) days prior to the consummation of the transactions contemplated
thereunder. Such notice shall contain the purchase price and other consideration
being paid and the other written terms and conditions of the agreement or
transaction. The agreement contemplating such transaction shall expressly
acknowledge the rights of MSRx under this Agreement including, without
limitation, the right to receive its share of the Value as set forth above out
of the proceeds or other amounts due to KemPharm under such agreement.

 

6.7 Disclaimer of Warranty. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A
WARRANTY OR REPRESENTATION BY KEMPHARM (I) REGARDING THE EFFECTIVENESS, VALUE,
SAFETY, NON TOXICITY, OR PATENTABILITY OF KP415 AND/OR U.S. PROVISION PATENT
APPLICATION NO. [*] OR (II) THAT KP415 WILL BE APPROVED OR OTHERWISE DEVELOPED
OR COMMERCIALIZED. KEMPHARM MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE WITH RESPECT TO KP415.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF MSRX 

 

MSRx represents, warrants and covenants to MSRx as of the Effective Date that:

 

7.1 Existence. MSRx (a) is a company duly organized, validly existing, and in
good standing under the laws of the State of Delaware; (b) is duly qualified as
an entity and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, where the failure to be so qualified would have a material
adverse effect on its financial condition or its ability to perform its
obligations under this Agreement; (c) has the requisite power and authority to
execute, deliver, grant and perform the covenants and transactions contemplated
in this Agreement.

 

7.2 Authority. The execution, delivery and performance of this Agreement by MSRx
and all instruments and documents to be delivered by MSRx hereunder (a) have
been duly authorized by all necessary or proper action; (b) do not conflict with
any provision of the charter documents of MSRx; (c) will not violate any
applicable law or regulation or any order or decree of any court or governmental
authority having jurisdiction over MSRx where such violation would have a
material adverse effect on its ability to perform its obligations under this
Agreement; and (d) will not violate or conflict with any terms of any indenture,
mortgage, deed of trust, lease, agreement, or other instrument to which MSRx is
a party, or by which MSRx or any of its property is bound, which violation or
conflict would have a material adverse effect on its financial condition or on
its ability to perform its obligations under this Agreement.

 

7.3 Binding Effect. This Agreement has been duly executed and delivered by MSRx
and constitutes a legal, valid and binding obligation of MSRx, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by (a) [*]; and (b) [*].

 

15
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

ARTICLE 8

INDEMNIFICATION

 

8.1 Mutual Indemnification. Each Party shall defend indemnify and hold harmless
the other Party, including Affiliates and each of their respective officers,
directors, shareholders, employees, representatives, agents, successors and
assigns from and against all Claims of Third Parties, and all associated Losses,
to the extent arising out of (a) a Party’s gross negligence or willful
misconduct in performing any of its obligations under this Agreement, or (b) a
material breach by a Party of any of its representations, warranties, covenants
or agreements under this Agreement.

 

8.2 KemPharm Indemnification of Shire Complaint. In the event that Shire brings
any Claim against MSRx in connection with the Acquired Assets other than solely
as a result of a breach by MSRx of any obligation under this Agreement or in
breach of the Shire Release, KemPharm shall indemnify, defend, and hold
harmless, at KemPharm’s cost and expense, MSRx and MSRx’s Affiliates, and each
of their respective officers, directors, shareholders, employees,
representatives, agents, successors and assigns who are named therein
(collectively, the “MSRx Parties”), in such Claim by Shire (a “Shire Claim”).

 

8.3 Procedure for Indemnification.

 

(A) Notice. In the case of a Claim made by a Third Party (a “Third Party Claim”)
as to which a Party (the “Indemnitor”) may be obligated to provide
indemnification pursuant to this Agreement (including a Shire Claim), such Party
seeking indemnification hereunder (“Indemnitee”) shall notify the Indemnitor in
writing of the Third Party Claim (and specifying in reasonable detail the
factual basis for the Third Party Claim and to the extent known, the amount of
the Third Party Claim) reasonably promptly after becoming aware of such Third
Party Claim; provided, however, that failure to give such notification will not
affect the indemnification provided hereunder except to the extent the
Indemnitor shall have been actually materially prejudiced as a result of such
failure.

 

(B) Defense of Claim. If the Indemnitor acknowledges in writing its obligation
to indemnify the Indemnitee for a Third Party Claim, then the Indemnitor may
elect to assume the defense of any such Third Party Claim and any litigation
resulting from such Claim. Both Parties agree to cooperate with the Party
providing the defense in all material respects including the timing of requests
for information and access to material necessary to the defense.

 

(C) Assumption of Defense in the event of Default of Indemnitee. In the event
the Indemnitor is not able to provide a defense, or elects not to provide a
defense against any Third Party Claim, under this Section 8.3, notwithstanding
anything to the contrary contained in this Agreement, an Indemnitee shall be
entitled to assume the defense of any Third Party Claim and at its sole option
provide the defense against the Third Party Claim. In such case of the
Indemnitee providing the defense, the Indemnitor will be required, within thirty
(30) days after receipt of written notice from the Indemnitee of the
commencement or assertion of any such Third Party Claim, to provide to the
Indemnitee all materials, correspondence, documents and information which may be
useful in mounting a defense.

 

(D) Settlement of Claims. If the Indemnitor acknowledges in writing its
obligation to indemnify the Indemnitee for a Third Party Claim, the Indemnitee
will agree to a reasonable settlement, compromise or discharge of such Third
Party Claim that the Indemnitor may

 

16
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all Losses in connection with such Third Party Claim; provided,
however, that, without the Indemnitee’s prior written consent, the Indemnitor
shall not consent to any settlement, compromise or discharge (including, without
limitation, the consent to entry of any judgment), and the Indemnitee may refuse
to agree to any such settlement, compromise or discharge, that provides for
injunctive or other non-monetary relief materially and adversely affecting the
Indemnitee. If the Indemnitor acknowledges in writing its obligation to
indemnify the Indemnitee against a Third Party Claim, the Indemnitee shall not
(unless required by applicable law) admit any liability with respect to, or
settle, compromise or discharge, such Third Party Claim without the Indemnitor’s
prior written consent (which consent shall not be unreasonably withheld, delayed
or conditioned).

 

(E) Other Assumption of Defense. Notwithstanding anything to the contrary
contained in this Agreement, an Indemnitee shall be entitled to assume the
defense of any Third Party Claim with respect to the Indemnitee upon written
notice to the Indemnitor in which case, the Indemnitor shall be relieved of
liability under Section 8.1 solely for such Third Party Claim and related
Losses.

 

(F) Direct Claims. Any Claim on account of any and all damages, deficiencies,
defaults, assessments, fines, dues, penalties, costs, fees, liabilities,
obligations, taxes, liens, losses, and expenses (including, without limitation,
court costs, interest and reasonable fees of attorneys, accountants and other
experts) incurred by or suffered by a Party which does not involve a Third Party
Claim (a “Direct Claim”) shall be asserted by reasonably prompt written notice
(stating in reasonable detail, the basis of such Claim and a reasonable estimate
of the amount thereof) given by the Indemnitee to the Indemnitor. Except as
otherwise stated in this Agreement, for a period of sixty (60) days from and
after the receipt of the written notice (or such shorter period of time as
otherwise set forth in this Agreement with respect to a specific Claim) the
Parties shall attempt in good faith to resolve such Direct Claim. If the Parties
are unable to resolve such Direct Claim, the Party seeking recourse may
thereafter pursue any and all legal and equitable remedies at its disposal to
enforce said Direct Claim.

 

ARTICLE 9

TERM AND TERMINATION

 

9.1 Term. This Agreement shall be deemed to commence on the Effective Date and,
unless terminated earlier in accordance with the terms of this Agreement, shall
continue until the completion or termination of all payments to MSRx of Value
pursuant to Article 4 and Section 6.6 (the “Term”).

 

9.2 Accrued Rights; Surviving Obligations. Termination, relinquishment or
expiration of this Agreement for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of any Party prior to such
termination, relinquishment or expiration. Such termination, relinquishment or
expiration shall not relieve any Party from obligations which are expressly or
by implication intended to survive termination, relinquishment or expiration of
this Agreement and shall not affect or prejudice any provision of this Agreement
which is expressly or by implication provided to come into effect on, or
continue in effect after, such termination, relinquishment or expiration.

 

17
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

9.3 Survival. The following provisions shall survive the termination of this
Agreement: [*], [*], [*], [*] and [*], as well as any applicable definitions and
general provisions. Remedies for breaches will also survive termination of this
Agreement.

 

ARTICLE 10

MISCELLANEOUS

 

10.1 Relationship of the Parties. Unless as otherwise agreed in writing, each
Party shall bear its own costs incurred in the performance of its obligations
under this Agreement without charge or expense to the other except as expressly
provided in this Agreement. No employee or representative of a Party shall have
any authority to bind or obligate the other Party to this Agreement for any sum
or in any manner whatsoever, or to create or impose any contractual or other
liability on the other Party without said Party’s approval. For all purposes,
and notwithstanding any other provision of this Agreement to the contrary, each
of the Parties’ legal relationship under this Agreement to the other Party shall
be that of independent contractor.

 

10.2 Registration and Filing of this Agreement. To the extent, if any, that
either Party concludes in good faith that it or the other Party is required to
file or register this Agreement or a notification thereof with any Governmental
Authority including, without limitation, the U.S. Securities and Exchange
Commission or the U.S. Federal Trade Commission, in accordance with law, such
Party shall inform the other Party thereof. Should both Parties jointly agree
that either of them is required to submit or obtain any such filing,
registration or notification, they shall cooperate, each at its own expense, in
such filing, registration or notification and shall execute all documents
reasonably required in connection therewith. In such filing, registration or
notification, the Parties shall request confidential treatment of sensitive
provisions of this Agreement, to the extent permitted by applicable law. The
Parties shall promptly inform each other as to the activities or inquiries of
any such Governmental Authority relating to this Agreement, and shall reasonably
cooperate to respond to any request for further information therefrom on a
timely basis.

 

10.3 Governing Law/Disputes. This Agreement and all other disputes, difference
and Claims arising out of or in connection with this Agreement or the respective
rights of the Parties under this Agreement shall be construed and governed in
all respects, and the respective rights of the Parties determined, according to
the prevailing substantive laws of the State of [*], without regard to its
conflict of laws principles. The Parties agree that, differences and Claims of
any kind whatsoever arising out of or in connection with this Agreement or the
respective rights of the Parties under this Agreement (other than disputes under
Section 4.2, which shall be resolved in accordance with the procedures set forth
under Section 4.2), either Party shall have the right to seek recourse and to
pursue any and all legal and equitable remedies at its disposal with respect to
such disputes, differences or claims. In the event any such action shall be
brought to enforce or interpret the terms of this Agreement in accordance with
this Section 10.3, the Parties agree that such action will be brought in the
State or Federal courts located in [*]. Each of MSRx and KemPharm hereby
irrevocably submits with regard to any action or proceeding for itself and in
respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the

 

18
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

aforesaid courts. Each of MSRx and KemPharm hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
applicable law, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

10.4 Assignment. Except as provided in this Section 10.4, this Agreement may not
be assigned to any Third Party by either Party, whether by operation of law or
otherwise, without the prior written consent of the other Party; provided,
however, that either Party may assign its rights under this Agreement, in whole
or in part, without the prior written consent of the other Party to any of its
Affiliates, KemPharm may assign its obligations under this Agreement to a
wholly-owned subsidiary pursuant to a 355 Spin-off Transaction, and either Party
may assign its rights and obligations under this Agreement, in whole, to any
purchaser of all or a substantial part of its assets or business, whether by
merger, consolidation, reorganization, or sale of stock, subject to the
provisions of Sections 4.2. The assignment of a Party’s rights under this
Agreement in accordance with this Section 10.4 shall be contingent on the
delivery of the assigning Party and its Affiliate or Third Party to the other
Party of a guarantee of the performance of this Agreement in a form reasonably
satisfactory to the other Party. Any purported assignment or transfer in
violation of this Section 10.4 shall be void ab initio and of no force or
effect. This Agreement shall be binding upon, and subject to the terms of the
foregoing sentence, inure to the benefit of the Parties hereto, their permitted
successors, legal representatives and assigns.

 

10.5 Notices. All demands, notices, consents, approvals, reports, requests and
other communications hereunder must be in writing and shall be deemed to have
been duly given only if delivered personally, by facsimile or email transmission
with confirmation of receipt, by mail (first class, postage prepaid), or by
overnight delivery using a globally-recognized carrier, to the Parties at the
following addresses:

 

MSRx: MonoSol Rx, LLC

30 Technology Drive

Warren, New Jersey 07059

Attn: President

Telephone: 908-941-1900

Facsimile: 908-561-1209

[*]

 

KemPhann: KemPharm, Inc.

7 Hawkeye Drive

Suite 103

North Liberty, Iowa 52317

Attn: President

Telephone: 319-665-2575

Facsimile: 319-665-2577

Email: tcmickle@kempharm.com

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor. If a demand, notice, consent,
approval, report, request and other communication has been properly sent or
delivered in accordance with this clause, it will be

 

19
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

deemed to have been received as follows: if delivered personally, at the time of
delivery; or if sent by fax, at the time of transmission; or if sent by e-mail,
at the time of transmission; if sent by mail, 9:00 am on the fourth Business Day
after posting; or if delivered by commercial courier, on the date and at the
time of signature of the courier’s receipt; or if delivered by overnight
delivery using a globally-recognized carrier, 9:00 am on the second working day
after posting.

 

For the purposes of this clause all times are to be read as local time in the
place of deemed receipt; and if deemed receipt under this clause is not within
business hours (meaning 9:00 am to 5:30 pm Monday to Friday on a day that is not
a public holiday in the place of receipt), the demand, notice, consent,
approval, report, request and other communication is deemed to have been
received when business next starts in the place of receipt.

 

10.6 Severability. In the event of the invalidity of any provisions of this
Agreement or if this Agreement contains any inconsistencies, the Parties agree
that such invalidity or inconsistency shall not affect the validity of the
remaining provisions of this Agreement. The Parties will replace an invalid
provision or correct any inconsistency with valid provisions which most closely
approximate the purpose and economic effect of the invalid provision or, in case
of an inconsistency, the Parties’ presumed intentions. In the event that the
terms and conditions of this Agreement are materially altered as a result of the
preceding sentences, the Parties shall renegotiate the terms and conditions of
this Agreement in order to resolve any inequities. Nothing in this Agreement
shall be interpreted so as to require either Party to violate any laws.

 

10.7 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

10.8 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

 

10.9 Entire Agreement. This Agreement (including the exhibits hereto, which by
this reference are incorporated herein and made a part hereof as if set forth
verbatim) constitutes the entire agreement between the Parties hereto with
respect to the within subject matter and supersedes all previous agreements and
understandings between the Parties, whether written or oral, including, without
limitation but subject to the rights of MSRx under Section 2.4 above, the CLA.
Any and all confidential or proprietary information exchanged between the
Parties pursuant to the CLA, the Confidentiality Agreement executed and
delivered as of [*], and that certain agreement between the Parties dated [*]
and amended on [*], shall be deemed Confidential Information for purposes of and
covered by the terms of this Agreement. This Agreement may be altered, amended
or changed only by a writing making specific reference to this Agreement and
signed by duly authorized representatives of the Parties.

 

20
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

10.10 Third Party Beneficiaries. With the exception of either Party’s
Affiliates, and with the additional exception of Shire’s rights with respect to
the Shire Release, none of the provisions of this Agreement shall be for the
benefit of or enforceable by any Third Party, including without limitation any
creditor of either Party hereto. No such Third Party shall obtain any right
under any provision of this Agreement or shall by reasons of any such provision
make any Claim in respect of any debt, liability or obligation against either
Party hereto. The rights of the Parties to terminate, rescind or agree any
variation, waiver or settlement under this Agreement is not subject to the
consent of any Third Party that is not a party to this Agreement.

 

10.11 Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, all of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
Signatures provided by facsimile transmission shall be deemed to be original
signatures.

 

[Signature Page Follows]

 

21
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

 

MONOSOL RX, LLC

 

KEMPHARM, INC.

               

By:

 

/s/ Alexander M. Schobel

 

By:

/s/ Travis Mickle

       

Travis Mickle, President and CEO

 

22
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Shire Release

 

23
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

Shire LLC

9200 Brookfield Court

Florence, Kentucky

Telephone 800-828-2088

 

 

 

EXECUTION COPY

 

March 20, 2012

 

A. Mark Schobel, President and Chief Executive Officer

MonoSol Rx, LLC

30 Technology Drive

Warren, New Jersey 07059

 

Re: Collaboration and License Agreement with KemPharm, Inc.

 

Dear Mr. Schobel:

 

[* 4 pages of text omitted]

 

Very truly yours,

Shire LLC

 

 

By:       ______________

Name: Mike Chapman, President

Title:    ______________

Date:    ______________

 

24
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

MonoSol Rx, LLC

 

 

By:     _________________________________

A. Mark Schobel, President and Chief Executive

Officer

 

 

Date:     ___________________

 

29
 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

VALUATION TERMS

 

Any valuation conducted pursuant to Section 4.2 shall be in accordance with the
following:

 

1. Any valuation expert utilized for the purposes of assessing and/or
determining Value associated with KP415 pursuant to Section 4.2 shall be at
least a credentialed partner or director from a certified public accounting firm
or investment bank with which neither Party (nor their Affiliates) has had any
past, material relationship. The Parties agree that any determination of the
Value reasonably attributable to the KemPharm Sale Price by such independent
valuation experts shall be conducted as a valuation engagement as defined by the
Statement on Standards for Valuation Services (SSVS) of the American Institute
of Certified Public Accountants and in accordance with SSVS. The determination
of Value resulting from the valuation engagement shall be expressed as a
conclusion of value as defined by SSVS and, as it relates to the all of the
valuation experts performing such valuation, communicated in a detailed report
as defined by SSVS.

 

2. Notwithstanding the requirements of SSVS, the valuation expert, at a minimum,
shall consider the following with respect to KP415:

 

[*]

 

3. Notwithstanding the requirements of SSVS, the valuation expert, at a minimum,
shall consider criteria substantially similar to the above paragraphs 2.A-I,
with respect to each of the other assets included in the KemPharm Sale
Transaction.

 

4. The valuation expert shall assign a valuation of the overall portfolio of
tangible and intangible assets that are included the KemPharm Sale Transaction
as a going concern, taking into consideration the individual value of each of
such tangible and intangible assets.

 

5. Each of the Parties agree that it shall provide to the valuation expert a
copy of this provision for instruction in connection with such independent
valuation expert’s determination of the Value.

 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

 

 